Citation Nr: 1624120	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1969. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Veteran presented testimony before the undersigned member of the Board of Veterans' Appeals  during a videoconference hearing.  A transcript of the proceeding is of record.  In May 2012, the Board remanded the appeal in order for psychiatric treatment records and a VA examination to be obtained.  The Veteran was afforded a VA examination in June 2012, and the case was returned to the Board.  A December 2014 Board decision denied entitlement.

The Veteran appealed the Board's December 2014 decision to the Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand, the parties agreed that the Board erred in failing to remand for VA treatment records to be associated with the claims file in accordance with the May 2012 Board remand directives.  

After the case was returned to the Board, in October 2015 the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain all outstanding medical records and to obtain an addendum opinion from the examiner who performed the most recent VA examination.  After complying with the Board's remand directives, the AOJ issued a supplemental statement of the case (SSOC).

The case has now returned to the Board for further appellate review.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD, and there is no evidence of an in-service incurrence or aggravation of an acquired psychiatric disorder.
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125, 4.127 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the RO mailed the Veteran letters in September 2002 and August 2007, informing him of the type and nature of evidence needed to substantiate his claims.  In April 2009, after he submitted his notice of disagreement, he was again provided notice of the type and nature of evidence needed to substantiate his claim.  The RO provided the Veteran with notification of all subsequent reajudications.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's October 2015 remand instructions, VA obtained pertinent VA records from Beckley VA medical center from December 2007 to present, as well as pertinent medical records from the Huntington VA medical center.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's October 2015 remand instructions.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

During the Board hearing, the undersigned VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

In addition, VA has afforded the Veteran a medical examination relating to his claim, which was conducted in June 2012.  The October 2015 remand directives requested an addendum opinion from the VA examiner who performed the June 2012 VA examination.  This opinion was obtained in November 2015.  The Board finds that the June 2012 examination and subsequent addendum opinion substantially complied with the Board's October 2015 remand, as the examiner clarified the Veteran's diagnoses of psychiatric disorders, including PTSD, discussed the onset of those disorders, and discussed any disorders preexisting service.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that there were VA medical records associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  Upon reviewing the medical records, the Board finds that these records are cumulative, and do not require additional review by the AOJ.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the Veteran's claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a) ).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f),  that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304, 4.125.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)  (pertaining to combat Veterans).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  38 C.F.R. § 3.304(f)(5).

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

38 C.F.R. § 3.304(f)(5) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5). 

A personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308   (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In this case, the Veteran specifically avers that he is entitled to service connection for PTSD based on traumatic events he experienced in service.  Because the most probative evidence establishes, first, that he does not meet the applicable criteria for a diagnosis of PTSD, and second, that his acquired psychiatric disorders are not attributable to service, the Board finds that service connection is not warranted.

VA treatment records indicate the Veteran has been diagnosed with depressive disorder, personality disorder, anxiety disorder, delusional disorder, and mood disorder.  Therefore, the Board finds that a current psychiatric disability has been demonstrated.

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy. The Board notes that the Veteran's DD Form-214 does not show any combat awards or citations. 

Based on the above, the Board finds that the claimant is not a "combat Veteran" and the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to his claim. The Board also finds that the amendments found in 38 C.F.R. § 3.304 (f)(2) regarding combat Veterans do not apply to this case.  As a result, the Veteran's stressors must be corroborated.

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no competent and credible evidence in the record of the Veteran having a compensable psychosis within one year of service separation.  Accordingly, entitlement to service connection for a psychiatric disorder based on a presumptive basis is inapplicable.  38 U.S.C.A. § 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

In his August 2002 claim for service-connection, the Veteran asserts that he was attacked by a first sergeant while in service and was treated in service for this incident.  His service treatment records reveal that in November 1968, he was diagnosed with personality disorder and situational maladjustment.  The Veteran was found to have difficulties adjusting to military life, and was court martialed.  The physician examining him found no need for psychiatric hospitalization or treatment, but recommended administrative discharge.  In his examination report, he noted that the Veteran had a passive-aggressive personality manifested by a lifelong inability to deal effectively with his disability which expressed itself through obstinacy, passive obstructionism, and various forms of misbehavior, along with a poorly developed sense of responsibility and inability to postpone immediate gratification in order to achieve his goals in life.

In a September 2002 VA medical record, the physician noted that the Veteran seemed agitated, hostile, and paranoid.  He described an incident that occurred while he was in service where a first sergeant guard slapped him and punched him in the face.  He reported thinking about that incident all the time.  He did not feel he was treated properly, and felt that the VA and military would not do anything about it.  The physician observed the Veteran looking depressed and anxious.  He was diagnosed with anxiety disorder, nonspecific; depressive disorder, nonspecific, mild; delusional disorder, nonspecific, mild; and personality disorder, nonspecific.

In a January 2003 lay statement, the Veteran reiterated that while stationed in Yuma, Arizona, in 1967 or 1968, the first sergeant guard slapped and punched him in the face.  When he tried to report the incident through the chain of command, his life was threatened.  The Veteran asserted that his life has been difficult since then, and that he believed the sergeant's men were still watching him.

In a May 2005 VA medical record, the physician found that the Veteran was paranoid and restless, but did not see any evidence of manic symptoms.  The Veteran denied being in combat, or in any situation where his life was threatened.  He denied having nightmares or flashbacks of the war.  The Veteran reported feeling down, and also reported having been in a psychiatric hospital while in military service.  The physician diagnosed the Veteran with probable personality disorder, not otherwise specified, and anxiety disorder, not otherwise specified.

In a July 2005 VA medical record, the Veteran reported having nightmares and flashbacks about the incident with the sergeant that affected his day to day activities.   He reported being afraid whenever he met police or other people, whenever he remembered that incident, and that he was mildly depressed and anxious.  The physician observed that the Veteran did not seem suicidal or homicidal, and that he denied having hallucinations or delusions.  The physician ruled out PTSD, and diagnosed the Veteran with adjustment disorder with mixed emotional features, paranoia, and personality disorder, nonspecific.  The Veteran was prescribed medication for depression and anxiety.

In a subsequent October 2005 VA medical record, the Veteran still reported having intrusive thoughts about the sergeant who attacked him.  The physician observed that the Veteran seemed less depressed, but a bit anxious.  He was diagnosed with adjustment disorder, while PTSD was ruled out.

In April 2008, the Veteran submitted another statement reiterating the incident of being attacked by the first sergeant in Yuma, Arizona.  He reported being told that the sergeant was a highly decorated officer, and that it would be in the Marines' best interest to discharge him rather than pursue any action against the sergeant.  The Veteran reported that he had mental problems since the attack up until the present.

In September 2009, the Veteran was seen by his physician for symptoms related to adjustment disorder.  The physician ruled out mild PTSD.  The Veteran still thought about his superior in the military harassing him.  The Veteran was prescribed medication for depression, and referred to a mental health counselor for supportive therapy.

In a January 2010 VA medical record, the Veteran reported having intrusive thoughts about his time in the military due to his experience with his first sergeant.  The examining physician found that the Veteran had a history of adjustment disorder with probable depression, and advised the Veteran to consistently take his medications to help with his anxiety and depressive symptoms.

In a March 2010 VA medical record, the Veteran reported that he continued to be bothered by the events that occurred in Arizona, and that subsequent issues he had with law enforcement were somehow tied to those events.  The Veteran noted that he didn't think his depression medication was working, and preferred valium to treat his nerves.  The medical provider assessed that the Veteran had depression and referred him to a mental health counselor for supportive therapy.  The Veteran was also prescribed medication for his depression and difficulties with sleep.

In a July 2011 VA medical record, the Veteran reported symptoms consistent with minor depression, generalized anxiety, and PTSD.  The Veteran scored lower than 50 on an SF12 evaluation, indicating that he had greater impairment in overall functioning compared to an average adult living in the community.  He did not have significant cognitive impairment.  Based upon his symptoms, the Veteran met the criteria for minor depression or depression in partial remission.  The Veteran also reported symptoms consistent with generalized anxiety disorder and PTSD.  The Veteran did not report any psychotic symptoms of hallucinations or delusions, or any manic symptoms.

In a November 2011 VA medical record, the Veteran reported feeling anxiety related to the incident he had in service.  He reported feeling down, but did not report any feelings of depression or hopelessness.  He did report difficulties with sleep.  The physician found no signs of delusions, or suicidal or homicidal ideations.  The Veteran was diagnosed with a mood disorder, not otherwise specified, and anxiety disorder, not otherwise specified.

During the February 2012 hearing, the Veteran testified about an incident while he was in boot camp training where he was physically assaulted by his drill instructors for refusing to reenlist.  He testified that they whacked him on the side of his head, and busted his mouth.  The Veteran testified that he spoke with a chaplain at the time who told him to wait until he arrived at his next duty station to report this to the chain of command.  Later on, when the Veteran arrived at Yuma, Arizona, he testified that when he tried to go through the chain of command to report his situation, a first sergeant tried to talk him out of doing so.  He testified that the sergeant attacked him, but that he fought back and was put in the brig.  He then testified that he was sent to the Naval Balboa Hospital in San Diego.  He then returned to the El Toro Air Station and spoke with the commander of the base who tried to cover up the incidents that the Veteran was attempting to report.  When the Veteran returned to Yuma the first sergeant who attacked him, threatened and harassed him.  The Veteran then testified that he was discharged from service.  He testified that the mental problems he had resulted from those incidents in service.

In the June 2012 VA examination, the examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  The examiner reported the incidents the Veteran had described in his lay statements and hearing testimony, and found that the incidents did not meet the stressor criterion for PTSD.  There was no discernable PTSD stressor, no re-experiencing symptoms, no avoidance symptoms, and no hyperarousal symptoms, and as such, the examiner concluded that there was no evidence of PTSD.  The Veteran reported that he was displeased with the way he was separated from the Marine Corps, and wanted to correct the way he had been treated.  He believed that being diagnosed with PTSD would correct this.  The results from the Veteran's psychological testing indicated gross exaggeration of symptoms and functional impairment, and the scales that measured over-reporting were as elevated as they could possibly be.  The examiner found that due to gross over-reporting of symptoms, it was not possible to confirm any psychiatric diagnosis, and even if over-reporting were not an issue, there was no evidence of PTSD, particularly because the stressor criterion was not met.  The examiner did not find any other mental disorder that could be diagnosed.  In the PTSD diagnostic criteria portion of the exam, the Veteran was found not to have been exposed to a traumatic event, nor was there any persistent avoidance of stimuli associated with trauma or numbing of general responsiveness.  The Veteran did not meet the full criteria for PTSD.

In a July 2012 VA medical record, the Veteran reported feelings of depression and hopelessness, and that his medication for depression did not seem to be working.  He also reported difficulties with sleeping.  The Veteran denied having any hallucinations, or any suicidal and homicidal ideations.  The physician diagnosed the Veteran with depression, and assigned him with a Global Assessment of Functioning (GAF) score of 55. 

In November 2015, the VA examiner who initially examined the Veteran, issued an addendum opinion pursuant to the Board's remand instructions.  The examiner clarified her opinion and indicated that the stressor criterion for PTSD was not met, and even if it were met, there were no symptoms that would constitute a diagnosis of PTSD.  The examiner noted that the Veteran reported feeling depressed, but it was not clear to the examiner that the criteria for a psychiatric disorder were met.  The examiner noted that the Veteran seemed focused on his PTSD claim.  The examiner opined that the Veteran's symptoms did not constitute a mental disorder, and that given the issue of exaggeration of symptoms and functional impairment, it was less likely than not that the Veteran had a psychiatric disorder that conformed to DSM-V criteria.  The examiner further opined that even if the Veteran did have a depressive disorder, it is less likely than not that it would due to military service.  There was no evidence in the Veteran's service treatment records that any psychiatric disorder onset during service, or within one year of discharge.  There was no continuum of treatment that suggested that the Veteran's currently reported symptoms of depression (if they did in fact constitute a disorder) were in any way related to military service.  The examiner noted that the Veteran's medical records indicated that depressed mood had been present for many years.  Finally, the examiner concluded that there were no collateral records that a psychiatric disorder preceded military service, and the Veteran did not claim this was the case either.  Since there was no indication that a disorder preceded service, it was less likely than not that any mental concerns were aggravated by military service.

As noted earlier, upon reviewing the record, the Veteran is not entitled to service connection for PTSD because he does not have a current diagnosis of PTSD.  The June 2012 VA examination specifically found that the incidents described by the Veteran did not meet the stressor criterion for PTSD, and that there was no evidence of re-experiencing symptoms, avoidance symptoms, or hyperarousal symptoms that are typically associated with a diagnosis of PTSD.  Furthermore, the examiner reiterated in the November 2015 addendum opinion that the Veteran had no symptoms that would constitute a diagnosis of PTSD.  

The only medical record that suggests a diagnosis of PTSD is a July 2011 record where the Veteran reported symptoms consistent with PTSD, among other psychiatric disorders.  However, in that record the Veteran was only noted to have met the criteria for depression, and not any other psychiatric disorder.  There was no indication that the Veteran was actually diagnosed with PTSD.

The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the June 2012 VA examination to have significant probative value because it is based on a clinical examination and a thorough review of the Veteran's social and medical history.  The VA examiner explicitly found no objective evidence of PTSD.  Furthermore, the November 2015 addendum opinion, which similarly concluded that the Veteran's symptoms did not rise to the level of PTSD, and which was also based on a thorough review of the Veteran's history, serves to bolster the conclusion that a current diagnosis of PTSD has not been established in this case.

The Board has also considered the Veteran's lay statements stating that he continues to suffer from the effects of the incidents that took place while he was in service.  However, while the Veteran is competent to describe symptoms which he has knowledge of, a diagnosis of PTSD is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the June 2012 VA examination is most probative in its finding that the Veteran does not have a current diagnosis of PTSD.  Service connection is therefore not warranted.

Service treatment records indicate that the Veteran was diagnosed with a personality disorder in November 1968, while he was in service.   However, personality disorders are not diseases or injuries for compensation purposes, and thus disabilities resulting from them may not be service-connected unless the resulting disability is from a mental disorder that is superimposed upon a personality disorder.  38 C.F.R. § 4.127.  This is not the case here, where the evidence shows no indication of any acquired psychiatric disorder while in service.  The only mental disorder that was noted in service was the Veteran's personality disorder, which would not warrant a grant of service connection.  

As was noted initially, the Veteran has been diagnosed with depressive disorder, personality disorder, anxiety disorder, delusional disorder, and mood disorder.  Therefore, the Board finds that a current psychiatric disability has been demonstrated.  However, a review of the relevant evidence, including service treatment records, does not show any indication that these disorders occurred in or manifested in service.  As was previously noted, the only psychiatric disorder the Veteran was diagnosed with in service was a personality disorder, which would not warrant a grant of service connection.  

While the Veteran has stated numerous times in his lay statements that his psychiatric disorders onset in-service, the VA examinations contradict this.  Notably, in the June 2012 VA examination, the examiner found that based upon the Veteran's psychological test results, his symptoms were so exaggerated that it would not be possible to confirm any psychiatric diagnosis.  In the November 2015 addendum opinion, the examiner noted that while the Veteran's medical records show signs of depression, it is not clear that the criteria for a psychiatric disorder are met, and that given the issue of exaggeration of symptoms and functional impairment, it is less likely than not that the Veteran has a psychiatric disorder that conforms to DSM-V criteria.  The examiner also opined that even if the Veteran did have a depressive disorder, it is less likely than not due to military service because there was no indication in the service treatment records or any collateral records that any psychiatric disorder was present.  The examiner also noted that there was no continuum of treatment that would suggest that the Veteran's currently reported symptoms were in any way related to military service.  As previously discussed, the VA examinations are more probative as to the likelihood that the Veteran's psychiatric disorders occurred in service because they are based upon a thorough review of the record, and take into consideration relevant aspects of the Veteran's psychological evaluation.  Thus, because the evidence does not show that the Veteran's psychiatric disorders occurred in service, service connection is not warranted for any acquired psychiatric disorders.  

In sum, the only probative diagnoses of record are from the June 2012 and November 2015 VA psychiatric evaluations, both of which indicate that the Veteran does not have PTSD.  These examinations, particularly the June 2012 evaluation, were based on a thorough and reasoned analysis of the facts, including the Veteran's social and medical history.  Consequently, the Board finds that the most probative evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Furthermore, the evidence does not show that the Veteran's acquired psychiatric disorders occurred in service.  Service connection is therefore not warranted.

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim and there is no doubt.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


